People v Hardin (2021 NY Slip Op 00863)





People v Hardin


2021 NY Slip Op 00863


Decided on February 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
LINDA CHRISTOPHER, JJ.


2018-06195

[*1]The People of the State of New York, respondent,
vZestra Hardin, appellant. (S.C.I. No. 471/18)


Janet E. Sabel, New York, NY (Simon Greenberg of counsel), for appellant. 
Melinda Katz, District Attorney, Kew Gardens, NY (John M. Castellano and Johnnette Traill of counsel; Deanna Russo on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Gia L. Morris, J.), imposed March 27, 2018, upon his plea of guilty, on the ground that the sentence was excessive. By decision and order dated November 27, 2019, this Court affirmed the sentence (see People v Hardin, 177 AD3d 1001). On December 15, 2020, the Court of Appeals reversed the decision and order of this Court and remitted the matter to this Court for consideration of issues raised but not determined on the appeal to this Court (see People v Bisono, ____ NY3d ____, 2020 NY Slip Op 07484). Justice LaSalle has been substituted for former Justice Roman (see 22 NYCRR 1250.1[b]).
ORDERED that, upon remittitur from the Court of Appeals, the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., AUSTIN, LASALLE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court